CONFIDENTIAL TREATMENT REQUESTED

EXHIBIT 10.2

 

SECOND AMENDMENT TO agreement and plan of merger

This Second Amendment to Agreement and Plan of Merger (this “Second Amendment”),
is entered into as of September 27, 2018 (the “Second Amendment Effective
Date”), by and among AbbVie S.à.r.l., a corporation organized under the laws of
Luxembourg (“Buyer”), Synlogic IBDCo, Inc., a Delaware corporation (the
“Company”) and Synlogic Operating Company, Inc., a Delaware corporation formerly
known as, and as successor to, Synlogic, LLC (the “Parent”).

 

RECITALS

WHEREAS, Buyer, Company, Parent, Suffolk Merger Sub, Inc., a Delaware
corporation (“Merger Sub”), Synlogic, Inc., a wholly-owned subsidiary of the
Parent (“Synlogic”), and certain individuals (the “Founders”) (each of the
Founders, Buyer, Merger Sub, Company, Parent and Synlogic are sometimes referred
to herein individually as a “Party,” and collectively as the “Parties”), entered
into an Agreement and Plan of Merger, dated as of July 16, 2015 (as amended, the
“Merger Agreement”);

 

Whereas, Buyer, Parent and the Company first amended the Merger Agreement
pursuant to that certain Second Amendment to Agreement and Plan of Merger dated
as of December 15, 2015;

 

Whereas, pursuant to Section 12.6(c) of the Merger Agreement, the Merger
Agreement may be amended by Buyer, Parent and the Company; and

 

WHEREAS, the Parties desire to amend the Research Plan and, in connection
therewith, to modify certain provisions of the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions contained in this Second Amendment, the Parties agree
as follows:

 

 

1.

Amendment to Research Plan.  The Research Plan shall be updated by adding the
“[***]” attached hereto as Schedule 1 to the end of Phase B activities of the
Research Plan.

 

2.

Amendments to ARTICLE I

 

 

a.

The definition of “[***]” set forth in Section 1.167 of the Merger Agreement is
hereby deleted in its entirety and replaced with the following new definition:

 

“Section 1.167.[***]

 

 

b.

ARTICLE I of the Merger Agreement is further amended by adding the following new
defined terms to ARTICLE I of the Merger Agreement in the appropriate

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

numerical location, as follows:

 

“Section 1.111A.[***]

“Section 1.163A.“Phase B Extension” is that certain “[***]” that was added to
Phase B of the Research Plan by the Second Amendment.”

“Section 1.184A.“Second Amendment” means that certain Second Amendment to
Agreement and Plan dated as of the Second Amendment Effective Date (as defined
therein) by and among Buyer, Parent and the Company.”

“Section 1.184B.[***]

 

3.

Amendment to Section 9.2.  Section 9.2 of the Merger Agreement is hereby amended
by deleting subsection (c) thereof in its entirety, and inserting in lieu
thereof the following new subsection (c):

 

“(c)(i)Within [***] of the execution and delivery of the Second Amendment, Buyer
shall make a payment of Two Million Dollars ($2,000,000) (the “[***] Milestone
Payment”) to the Company; and

 

(ii) Within [***] of [***], Buyer shall make a payment of [***] Dollars ($[***])
(the “[***] Milestone Payment” and, together with the [***] Milestone Payment,
the “[***] Milestone Payment”) to the Company.”

 

4.

Capitalized Terms.  Any capitalized term used but not defined in this Second
Amendment shall have the meaning ascribed to it in the Merger Agreement.

 

5.

Jurisdiction.  This Second Amendment was prepared in the English language, which
language shall govern the interpretation of, and any dispute regarding, the
terms of this Second Amendment. This Second Amendment and all disputes arising
out of or related to this Second Amendment or any breach hereof shall be
governed by and construed under the laws of the State of Delaware, USA, without
giving effect to any choice of law principles that would require the application
of the laws of a different jurisdiction.

 

6.

Certain Conflicts.  Where there is any conflict between the terms of this Second
Amendment and the terms of the Merger Agreement or any other agreement between
the Parties (or their respective Affiliates), the terms of this Second Amendment
shall prevail.

 

7.

Effect of Amendment.  Except as expressly set forth in this Second Amendment,
all other terms of the Merger Agreement shall apply and remain in full force and
effect.

 

8.

Counterparts.  This Second Amendment may be executed in one (1) or more
counterparts, by original, facsimile or PDF signature, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Signatures to this Second Amendment transmitted by facsimile, by
email in “portable document format” (“.pdf”), or by any other electronic means
intended to preserve the

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

original graphic and pictorial appearance of this Agreement s/hall have the same
effect as physical delivery of the paper document bearing original signature.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

IN WITNESS WHEREOF, the Parties have executed this Second Amendment by their
duly authorized officers as of the Second Amendment Effective Date.

 

AbbVie S.à.r.l.

Synlogic Operating Company, Inc.

By: /s/ Sophie Morlet_________________

Name: Sophie Morlet

Title:  Day-to-Day Manager

By: /s/ Aoife Brennan________________

Name: Aoife Brennan

Title: CEO

 

 

Synlogic IBDCo, Inc.

 

By: /s/ Aoife Brennan________________

Name: Aoife Brennan

Title:  CEO

 

 

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.